Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 1 of 13 PageID: 3227




 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  ETHICON, INC. and MEDICAL DEVICE
  BUSINESS SERVICES, INC.,

                        Plaintiffs,                    Case No. 2:20-cv-13524 (BRM) (JBC)

                        v.
                                                                     OPINION
  BRANDON RANDALL,

                       Defendant.


 MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion for Reconsideration filed by Defendant Brandon Randall

 (“Randall”). (ECF No. 55.) Plaintiffs Ethicon, Inc. (“Ethicon”) and Medical Device Business

 Services, Inc. (“DePuy Synthes” and collectively with Ethicon, “Plaintiffs”) opposed the motion.

 (ECF No. 60.) Randall filed a Reply. (ECF No. 61.) Having reviewed the parties’ submissions

 filed in connection with the motion and having declined to hold oral argument pursuant to Federal

 Rule of Civil Procedure 78(b), for the reasons set forth below and for good cause having been

 shown, Randall’s Motion for Reconsideration is DENIED.

 I.     BACKGROUND

        The underlying facts are set forth at length in the Court’s May 28, 2021 Opinion (the “May

 Opinion”) (ECF No. 53), which the Court incorporates by reference. The relevant procedural

 history is summarized as follows.

        In the Order (the “May Order”) (ECF No. 54) accompanying the May Opinion, the Court

 granted Plaintiffs’ Motion for Preliminary Injunction (ECF No. 2) and enjoined Randall “for a



                                                1
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 2 of 13 PageID: 3228




 period of eighteen (18) months from the date this preliminary injunction goes into effect,” from

 assuming the Head of Robotics position or any other position with Smith & Nephew, Inc. (“Smith

 & Nephew”) “in which he could disadvantage Plaintiffs or advantage Smith & Nephew, Inc., by

 the disclosure or use of confidential information to which he had access while employed with the

 Plaintiffs.” On June 11, 2021, Randall filed a Motion for Reconsideration as to the May Order.

 (ECF No. 55.) Randall requests the Court modify the restriction period set forth in the May Order,

 arguing the 18-month restriction period should start running upon the termination of Randall’s

 employment with Plaintiffs on September 11, 2020, rather than the date the preliminary injunction

 takes effect. (ECF No. 55-1 at 1–2.) On July 2, 2021, Plaintiffs opposed Randall’s motion. (ECF

 No. 60.) On July 9, 2021, Randall filed a Reply. (ECF No. 61.)

 II.    LEGAL STANDARD

        While not expressly authorized by the Federal Rules of Civil Procedure, motions for

 reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i) if there are “matters

 or controlling decisions which counsel believes the Judge . . . has overlooked.” L. Civ. R. 7.1(i).

 Courts “view such a motion as the functional equivalent of a Rule 59(e) motion to alter or amend

 a judgment.” Holsworth v. Berg, 322 F. App’x 143, 146 (3d Cir. 2009) (quoting Fed. Kemper Ins.

 Co. v. Rauscher, 807 F.2d 345, 348 (3d Cir. 1986)) (internal quotation marks omitted). The motion

 is an “extremely limited procedural vehicle” and “an extraordinary remedy that is granted ‘very

 sparingly.’” Andreyko v. Sunrise Senior Living, Inc., 993 F. Supp. 2d 475, 477 (D.N.J. 2014)

 (citations omitted). Motions for reconsideration “are not to be used as an opportunity to relitigate

 the case; rather, they may be used only to correct manifest errors of law or fact or to present newly

 discovered evidence.” Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011) (citing Howard Hess

 Dental Labs., Inc. v. Dentsply Int’l Inc., 602 F.3d 237, 251 (3d Cir. 2010)).



                                                  2
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 3 of 13 PageID: 3229




                As such, a party seeking reconsideration must satisfy a high burden,
                and must “rely on one of three major grounds: (1) an intervening
                change in controlling law; (2) the availability of new evidence not
                available previously; or (3) the need to correct clear error of law or
                prevent manifest injustice.”

 ABS Brokerage Servs. v. Penson Fin. Servs., Inc., Civ. A. No. 09-4590, 2010 U.S. Dist. LEXIS

 83601, at *15 (D.N.J. Aug. 16, 2010) (quoting N. River Ins. Co. v. CIGNA Reins. Co., 52 F.3d

 1194, 1218 (3d Cir. 1995)). The Third Circuit has defined “new evidence” for purposes of a motion

 for reconsideration as follows:

                [N]ew evidence, for reconsideration purposes, does not refer to
                evidence that a party submits to the court after an adverse ruling.
                Rather, new evidence in this context means evidence that a party
                could not earlier submit to the court because that evidence was not
                previously available. Evidence that is not newly discovered, as so
                defined, cannot provide the basis for a successful motion for
                reconsideration.

 Blystone, 664 F.3d at 415–16 (citations omitted). Additionally, a court commits clear error of law

 “only if the record cannot support the findings that led to the ruling.” ABS Brokerage, 2010 U.S.

 Dist. LEXIS 83601, at *15 (citing United States v. Grape, 549 F. 3d 591, 603–04 (3d Cir. 2008)).

                Thus, a party must do more than allege that portions of a ruling were
                erroneous in order to obtain reconsideration of that ruling; it must
                demonstrate that (1) the holdings on which it bases its request were
                without support in the record, or (2) would result in “manifest
                injustice” if not addressed.

 Id. (citations omitted). “Mere ‘disagreement with the [c]ourt’s decision’ does not suffice.” Id.

 (quoting P. Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161 F. Supp. 2d 349, 353 (D.N.J.

 2001)); see also United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999)

 (citations omitted) (“Mere disagreement with a court’s decision normally should be raised through

 the appellate process and is inappropriate on a motion for [reconsideration].”).

 III.   DECISION



                                                  3
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 4 of 13 PageID: 3230




        A.      Randall’s Motion for Reconsideration Is Denied

        Randall argues the Court overlooked the express language in the Employee Secrecy,

 Intellectual Property, Non-Competition and Non-Solicitation Agreement (the “Agreement”)

 between the parties regarding the restriction period, which should begin on the date Randall’s

 employment with Plaintiffs terminates, i.e., September 11, 2020, and runs for 18 months thereafter.

 (ECF No. 55-1 at 8–9.) Randall contends, by changing the start date of the restriction period to the

 effective date of the preliminary injunction, the Court effectively extended the restriction period

 for over 9 months and impermissibly rewrote the Agreement. (Id. at 9.) Randall adds the Court

 also overlooked the Temporary Restraining Order by Consent (“TRO”) (ECF No. 14), under which

 the parties agreed Randall would not assume the Head of Robotics position with Smith & Nephew,

 and would otherwise not disclose or use any confidential information to which he had access while

 employed by Plaintiffs (id. at 9–10). Randall maintains, because of the TRO, Randall should be

 credited for the months that lapsed while the injunction proceedings ran their course, including the

 nearly 7 months that lapsed between the time when briefing was completed and the time the May

 Order was entered. (Id. at 9.) The Court declines to consider the above arguments by Randall.

        A motion for reconsideration is “not an opportunity to argue what could have been, but

 was not, argued in the original set of moving and responsive papers.” Broad v. Home Depot U.S.A.,

 Inc., Civ. A. No. 14-771, 2016 U.S. Dist. LEXIS 126066, at *1–2 (D.N.J. Sept. 16, 2016) (quoting

 Bowers v. NCAA, 130 F. Supp. 2d 610, 613 (D.N.J. 2001)); see also VisionSoft Consulting, Inc. v.

 Cognitus Consulting, LLC, Civ. A. No. 19-11526, 2020 U.S. Dist. LEXIS 169410, at *2 (D.N.J.

 Sept. 16, 2020) (quoting P. Schoenfeld, 161 F. Supp. 2d at 352) (“A motion for reconsideration

 ‘may not be used to re-litigate old matters, nor to raise arguments or present evidence that could

 have been raised prior to the entry of judgment.’”).



                                                  4
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 5 of 13 PageID: 3231




        On October 30, 2020, in moving for the Motion for Preliminary Injunction, Plaintiffs

 submitted a Proposed Order for Preliminary Injunction, which sought to prohibit Randall, “for a

 period of eighteen (18) months from the date of entry of this ORDER,” from assuming the Head

 of Robotics position or any other position with Smith & Nephew, “in which he could disadvantage

 Plaintiffs or advantage Smith & Nephew, Inc., by the disclosure or use of confidential information

 to which he had access while employed with the Plaintiffs.” (ECF No. 38 at 2 (emphasis added).)

 Therefore, on November 6, 2020, when Randall filed a Sur-Reply (ECF No. 42) in opposition to

 Plaintiffs’ Motion for Preliminary Injunction, Randall should have been aware of Plaintiffs’

 proposal of an 18-month restriction period that would start running from the entry of the May

 Order. Randall, in the Sur-Reply, could have objected to this proposal, which would certainly

 extend the restriction period set forth in the Agreement, and argued for a different starting date.

 But Randall failed to do so. “[B]y failing to address” Plaintiffs’ proposed restriction period,

 Randall “waived the issue.” Broad, 2016 U.S. Dist. LEXIS 126066, at *2 (citing Samoles v. Lacey

 Twp., Civ. A. 12-3066, 2014 U.S. Dist. LEXIS 79211, 2014 WL 2602251, at *4 n.8 (D.N.J. June

 11, 2014)). Accordingly, Randall’s Motion for Reconsideration is DENIED.

        B.      The Court Declines to Modify the Preliminary Injunction

        Though Randall is not entitled to the Motion for Reconsideration, the Court may under its

 discretion implement Randall’s request of modifying the preliminary injunction. Everest Nat’l Ins.

 Co. v. Sutton, Civ. A. No. 07-722, 2010 U.S. Dist. LEXIS 1572, at *5 (D.N.J. Jan. 8, 2010) (quoting

 Favia v. Ind. Univ. of Pa., 7 F.3d 332, 340 (3d Cir. 1993)) (“When modifying a preliminary

 injunction, a court is charged with the exercise of the same discretion it exercised in granting or

 denying injunctive relief in the first place.”). The Court “is authorized to make any changes in the

 injunction that are equitable in light of subsequent changes in the facts or the law, or for any other



                                                   5
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 6 of 13 PageID: 3232




 good reason.” Id. (quoting Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567, 578 (5th Cir.

 1974)). However, as illustrated below, the Court discerns no good reason to modify the restriction

 period set forth in the May Order.

        Plaintiffs argue Section 5.1 of the Agreement is a tolling provision providing for a 36-

 month tolling period, which means the May Order is consistent with the Agreement as written.

 (ECF No. 60 at 6, 13.) Plaintiffs allege Randall’s breach of the Agreement continues to this very

 day: on October 30, 2020, Randall unilaterally assumed the position of Vice President of Special

 Projects with Smith & Nephew, without providing information and satisfactory assurances to

 Plaintiffs that this alternative position complies with his contractual obligations under the

 Agreement. (Id. at 8.) Plaintiffs claim they have reasonably requested more detailed information

 relating to this position, but Randall and Smith & Nephew failed to provide such information,

 which violated Section 3.3 of the Agreement. (Id. 9–10.)

        Randall asserts, on October 30, 2020, both he and Smith & Nephew provided written

 assurances to Plaintiffs regarding the Vice President of Special Projects position, but Plaintiffs

 took no affirmative action to prevent Randall from assuming the position. (ECF No. 61 at 4–5.)

 Randall argues Plaintiffs’ inaction for more than eight months, until after the Motion for

 Reconsideration was filed, constitutes a waiver of any argument regarding the Vice President of

 Special Projects position. 1 (Id. at 5–6.) Randall maintains Plaintiffs’ unreasonably withheld




 1
   Randall offers no legal authority for his argument that Plaintiffs waived the issue of Randall’s
 new position at Smith & Nephew. As a result, the Court declines to consider this argument. See
 Del. Riverkeeper Network v. Del. River Basin Comm’n, 300 F.R.D. 207, 212 (D.N.J. 2014)
 (declining to find the plaintiff waived an issue under certain circumstances, because the defendant
 “directed the [c]ourt to no legal authority to support its waiver argument, nor has it claimed to
 suffer prejudice as a result of [p]laintiffs’ late-raised argument”); Hilburn v. State Dep’t of Corr.,
 Civ. A. No. 07-6064, 2012 U.S. Dist. LEXIS 106536, at *91 (D.N.J. July 31, 2012) (“The absence
 of authority is fatal to [d]efendant’s argument.”).
                                                   6
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 7 of 13 PageID: 3233




 consent to Randall’s assumption of the position and acceptance of Randall’s written assurance,

 thereby breaching the implied duty of good faith and fair dealing. (Id. at 6–7.) Randall stresses

 Section 3.3 does not specify the required contents of a written assurance beyond assuring that

 Randall will not be rendering any services which conflict with his obligations under the

 Agreement. (Id. at 7.) Randall insists Plaintiffs are estopped from using their breach of duty as a

 basis for extending the restrictive period. (Id. at 6.) Randall suggests Plaintiffs’ request for certain

 detailed information of Randall’s new position at Smith & Nephew was an attempt to access Smith

 & Nephew’s confidential information to gain a competitive advantage, and reflects a motivation

 to use this lawsuit to punish Randall for having the audacity to leave Plaintiffs. (Id. at 8–9.) The

 Court disagrees.

         Indeed, New Jersey courts generally do not extend the restriction period beyond what the

 non-compete agreement provides, even if the enjoined party violated the non-compete agreement.

 See, e.g., Jackson Hewitt, Inc. v. Barnes Enters., Civ. A. No. 10-05108, 2012 U.S. Dist. LEXIS

 63784, at *12–13 (D.N.J. May 7, 2012) (“Enforcing a two year non-compete agreement from the

 date of this [c]ourt’s [o]rder [for enforcing the agreement] would constitute an unwarranted

 extension of the [non-compete agreement’s] terms.”); Vanguard Dealer Servs. LLC v. Scarano,

 Civ. A. No. 2306-08T1, 2010 N.J. Super. Unpub. LEXIS 2107, at *17–18 (N.J. Super. Ct. App.

 Div. Aug. 24, 2010) (declining to extend the restrictive covenant in issuing an injunction, though

 the plaintiff “contend[ed] that it did not get the ‘benefit of its bargain’ from the restrictive covenant

 with defendant”); Cmty. Hosp. Group, Inc. v. More, 869 A.2d 884, 900 (N.J. 2005) (finding “no

 justification to extend the [non-compete] agreement beyond” “the two-year period for the term of

 the restrictive covenant,” “[b]ecause restrictive covenants are not favored in the law,” even though

 “[t]hat period ha[d] expired” during the litigation). However, under certain exceptional



                                                    7
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 8 of 13 PageID: 3234




 circumstances, an extension may be justified. For example, the defendant’s continued non-

 compete violations against a court order “might have warranted . . . an extension” beyond “the

 expiration date of the non-compete provision.” Mister Softee, Inc. v. Amanollahi, Civ. A. No. 14-

 1687, 2016 U.S. Dist. LEXIS 136158, at *32 (D.N.J. Sept. 30, 2016) (citing Mister Softee, Inc. v.

 Tsirkos, Civ. A. No. 14-1975, 2015 WL 7458619, at *5 (S.D.N.Y. Nov. 23, 2015)); see also Domt,

 Inc. v. Smikle, Civ. A. No. 14-779, 2014 U.S. Dist. LEXIS 195843, at *6 (D.N.J. May 2, 2014)

 (“If [the defendants] violate this [o]rder, the 24 month non-compete period will be tolled until they

 are in compliance with this [o]rder.”); Jackson Hewitt, Inc. v. DJSG Utah Tax Serv., LLC, Civ. A.

 Nos. 10-5330, 10-5108, 2013 U.S. Dist. LEXIS 79556, at *5–6 (D.N.J. June 5, 2013) (citing

 Jackson Hewitt Inc. v. Childress, Civ. A. No. 06-909, 2008 U.S. Dist. LEXIS 24460, at *30–31

 (D.N.J. Mar. 27, 2008)) (“[T]his [c]ourt was justified in extending the injunction beyond the terms

 of the franchise agreement because [d]efendants, and those acting in concert with them, actively

 engaged in competition in violation of the franchise agreements and the [c]ourt’s injunctions.”).

        Here, the Court need not determine whether the Agreement contains a tolling provision

 that possibly allows an extension of the restriction period, because Randall violated the TRO

 entered on October 5, 2020, which justifies extending the 18-month restriction period. The TRO,

 in addition to prohibiting Randall from taking any position at Smith & Nephew that would require

 him to breach the Agreement, also provides Randall “shall comply in all other respects with his

 obligations under the . . . Agreement.” (ECF No. 14.) Therefore, the TRO requires Randall to

 comply with Section 3.3 of the Agreement. Pursuant to Section 3.3, “before [Randall] accept[s]

 the position” with a competitor like Smith & Nephew, Randall must provide “written assurances”

 to Plaintiffs that Randall “will not be rendering any services which conflict with the obligations”

 under the Agreement, and Plaintiff must have “accepted as satisfactory” such assurances. (ECF



                                                  8
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 9 of 13 PageID: 3235




 No. 1, Ex. A ¶ 3.3.) As illustrated below, though Randall did provide Plaintiffs with a written

 assurance, he did not fully comply with Section 3.3, for two reasons.

        First, Randall failed to timely provide Plaintiffs with the written assurance. Randall admits

 he and Smith & Nephew sent Plaintiffs written assurances on October 30, 2020. Randall’s written

 assurance indicated he would serve the Vice President of Special Projects position with Smith &

 Nephew. (ECF No. 60-1 at 1.) Smith & Nephew’s written assurance confirmed it would begin

 employing Randall in that position. (ECF No. 60-2 at 1.) The two written assurances did not seek

 consent from Plaintiffs on Randall’s new position. In other words, when Randall sent the written

 assurance, he had already accepted the position. This is in violation of Section 3.3, which requires

 such written assurance be sent before Randall accepts a position with Smith & Nephew.

        Second, Plaintiffs have not accepted as satisfactory Randall’s written assurance. “[A]

 subjective test of performance governs the employer’s resort to a satisfaction clause in an

 employment contract unless there is some language in the contract to suggest that the parties

 intended an objective standard.” Silvestri v. Optus Software, 814 A.2d 602, 609 (N.J. 2003). 2 There

 is no such language in the Agreement. 3 Therefore, “[i]diosyncratic judgments as to what

 constitutes satisfactory performance are expected and should be permitted.” Silvestri, 814 A.2d at



 2
   Silvestri applied the subjective test of satisfaction to justify an employer’s discharge of an
 employee and reject the employee’s breach of contract claim against the employer, when the
 employer’s dissatisfaction with the employee’s work performance was found genuine. Though the
 factual scenario in Silvestri is different from this case, the Court finds Silvestri instructive to the
 extent it addresses an employer’s satisfaction or dissatisfaction with an employee’s performance
 of an employment contract.
 3
   Section 3.3 does provide “[t]he written assurances must be sufficiently detailed to allow for an
 informed decision by [Plaintiffs] including job title, position description and responsibilities,
 location, geographical scope, and the identity of the organization or business unit and the person(s)
 to whom [Randall] will be reporting.” (ECF No. 1, Ex. A ¶ 3.3.) This language could serve as an
 objective requirement for the written assurances, but it says nothing about a standard to determine
 the employer’s satisfaction.
                                                   9
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 10 of 13 PageID: 3236




  609. “The employer, not some hypothetical reasonable person, is best suited to determine if the

  employee’s performance is satisfactory.” Id. In other words, Plaintiffs’ subjective dissatisfaction

  with Randall’s written assurance suggests Randall’s obligation under Section 3.3 has not been

  fulfilled.

          Moreover, because Randall was “a high-level business manager” at Plaintiffs, “a subjective

  test is particularly appropriate to the flexibility needed by the owners and higher-level officers

  operating a competitive enterprise.” Id. at 607 (citing Note, Protecting At Will Employees from

  Wrongful Discharge: The Duty to Terminate Only in Good Faith, 93 Harv. L. Rev. 1816, 1840–

  41 (1980)) (emphasis added). “When a manager has been hired to share responsibility for the

  success of a business entity, an employer is entitled to be highly personal and idiosyncratic in

  judging the employee’s satisfactory performance in advancing the enterprise.” Id. (citations

  omitted). Therefore, Plaintiffs’ dissatisfaction is a significant consideration is evaluating Randall’s

  compliance with the Agreement, which protects Plaintiffs’ legitimate competitive interests.

          Indeed, “[t]he subjective standard obliges the employer to act ‘honestly in accordance with

  his duty of good faith and fair dealing.’” Id. (quoting Beasley v. St. Mary’s Hosp. of Centralia, 558

  N.E.2d 677, 682 (Ill. App. Ct. 1990)). But the Court does not find Plaintiffs breached that duty.

  Under the subject standard, “[t]he party to be satisfied is the sole judge of his or her satisfaction.”

  Id. at 606 (quoting 13 Williston on Contracts § 38.23 (Lord ed. 2000) (hereinafter “Williston”)).

  “If the party to be satisfied asserts in good faith that he or she is not satisfied, there can be no

  inquiry into the reasonableness of his or her attitude.” Id. (quoting Williston § 38.23). Here,

  Plaintiffs requested from Randall and Smith & Nephew the information on: (1) “the safeguards

  Smith & Nephew will put in place to ensure that Mr. Randall is not involved in its robotics and

  digital surgery initiatives” (ECF No. 60-4 at 2); and (2) “measures Mr. Randall and Smith &



                                                    10
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 11 of 13 PageID: 3237




  Nephew have taken to remove [Plaintiffs’ confidential] material from Mr. Randall’s possession,

  custody, and control before he takes any role with Smith & Nephew” (ECF No. 60-7 at 2). Randall

  and Smith & Nephew failed to provide such information, which is closely related to Randall’s

  obligations under the Agreement in preventing the disclosure of Plaintiffs’ confidences to a

  competitor. Therefore, Plaintiffs have asserted a good faith basis for their dissatisfaction with the

  written assurances. Further reasonableness inquiry on Plaintiffs’ refusal to accept the written

  assurances is unwarranted.

           Because Randall failed to provide Plaintiffs with written assurances satisfactory to

  Plaintiffs before accepting the Vice President of Special Projects position, he has violated Section

  3.3 and, consequently, the TRO. As a result, an extension of the 18-month restriction period is

  justified. Accordingly, the Court declines to modify the restriction period set forth in the May

  Order.

           C.     Plaintiffs Must Post a Bond in the Amount of $565,500

           Plaintiffs claim they already posted a bond in the amount of $15,000 for the TRO, and the

  amount should not be increased for the preliminary injunction because Randall’s financial security

  is not an issue. (ECF No. 56 at 1.) Randall insists a bond given pursuant to a TRO cannot be carried

  over to cover possible liabilities under a preliminary injunction. (ECF No. 57 at 2.) Randall

  proposes a bond in the amount equal to 27 months of Randall’s salary and benefits for the Head

  of Robotics position with Smith & Nephew, i.e., approximately $700,000, because the preliminary

  injunction has extended the original 18-month restriction period for 9 months. (Id. at 3.) The Court

  sets the amount of the bond as $565,500.

           “Although the amount of the bond is left to the discretion of the court, the posting

  requirement is much less discretionary.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 426



                                                   11
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 12 of 13 PageID: 3238




  (3d Cir. 2010) (quoting Frank’s GMC Truck Ctr., Inc., 847 F.2d 100, 103 (3d Cir. 1988)).

  “Generally, a bond is a condition of preliminary injunctive relief.” Sprint Communs. Co. L.P. v.

  CAT Communs. Int’l, Inc., 335 F.3d 235, 239 (3d Cir. 2003). “[A] successful applicant for a

  preliminary injunction [must] post a bond, ‘in such sum as the [district] court deems proper, for

  the payment of such costs and damages as may be incurred or suffered by any party who is found

  to have been wrongfully enjoined.’” Id. at 239–40 (quoting Fed. R. Civ. P. 65(c)). “[T]he

  injunction bond ‘provides a fund to use to compensate incorrectly enjoined defendants.’” Id. at

  240 (quoting Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 804 (3d Cir. 1989)).

  “[A] bond given pursuant to a [TRO] cannot be carried over to cover possible liability under a

  preliminary injunction.” Sandhills Glob., Inc. v. Garafola, Civ. A. No. 19-20669, 2020 U.S. Dist.

  LEXIS 65553, at *41 (D.N.J. Apr. 10, 2020) (quoting Steinberg v. Am. Bantam Car Co., 173 F.2d

  179, 181 (3d Cir. 1949)).

         Randall’s annual salary and benefits offered by Smith & Nephew for the Head of Robotics

  position include the $290,000 base salary and the incentive compensation of 30% of the salary.

  (ECF No. 35 at 36–37.) Because the preliminary injunction would impose an 18-month restriction

  period against Randall from the date the preliminary injunction takes effect, Randall would sustain

  damages in the amount of 18 months’ of salary and benefits for the position if he is wrongfully

  enjoined. See Matthews Int’l Corp. v. Lombardi, Civ. A. No. 20-89, 2021 U.S. Dist. LEXIS 35616,

  at *43 n.15 (W.D. Pa. Feb. 25, 2021) (citations omitted) (“Because the [c]ourt is enforcing the

  restrictive covenants for two years, the [c]ourt calculates the bond by multiplying [the defendant’s]

  expected-yearly salary by two.”). Accordingly, the Court finds the proper amount of the bond

  should be: $290,000*(1+30%)*(18/12) = $565,500. Plaintiffs must post this amount in addition to

  the $15,000 bond already posted for the TRO.



                                                   12
Case 2:20-cv-13524-BRM-JBC Document 63 Filed 07/26/21 Page 13 of 13 PageID: 3239




  IV.    CONCLUSION

         For the reasons set forth above, Randall’s Motion for Reconsideration is DENIED. The

  Court declines to modify the restriction period set forth in the May Order. Plaintiffs must post a

  bond in the amount of $565,500 for the preliminary injunction. An appropriate order follows.



  Date: July 26, 2021                                 /s/ Brian R. Martinotti___________
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                 13
